PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JAMES LENARD SMALL; STAN
HOFFMAN; STEVE HURLEY, on behalf
of themselves and on behalf of the
plaintiff class,
Plaintiffs-Appellants,

v.                                                                   No. 95-6635

JAMES B. HUNT, JR., Governor;
FRANKLIN FREEMAN, Secretary,
Department of Correction; LYNN C.
PHILLIPS, Director of Prisons,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, District Judge.
(CA-85-987-CRT-BR, CA-87-446-CRT-BR)

Argued: March 7, 1996

Decided: October 16, 1996

Before WILKINSON, Chief Judge, and WILLIAMS and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Michael wrote the opinion, in
which Chief Judge Wilkinson and Judge Williams joined.

_________________________________________________________________

COUNSEL

ARGUED: Louis L. Lesesne, Jr., LESESNE & CONNETTE, Char-
lotte, North Carolina, for Appellants. Tiare Bowe Smiley, Special
Deputy Attorney General, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees. ON BRIEF:
Melinda Lawrence, PATTERSON, HARKAVY & LAWRENCE,
Raleigh, North Carolina; Marvin Sparrow, Daniele Gerard, Susan H.
Pollitt, NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,
Raleigh, North Carolina, for Appellants. Michael F. Easley, Attorney
General of North Carolina, James Peeler Smith, Special Deputy
Attorney General, W. Dale Talbert, Special Deputy Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.

_________________________________________________________________

OPINION

MICHAEL, Circuit Judge:

Plaintiffs/appellants ("appellants") are a class of prisoners incarcer-
ated at 49 medium and minimum security prisons in North Carolina.
Defendants/appellees (collectively, the "state") are the Governor of
North Carolina, the Secretary of the Department of Correction, and
the Director of the Division of Prisons. Appellants appeal from the
district court's order of June 28, 1994, granting the state's petition to
modify a consent decree relating to conditions at the 49 prisons.1 In
addition, appellants appeal the district court's grant of the state's
motion to alter or amend the June 28, 1994, order. Appellants raise
both substantive and procedural objections to the district court's
orders. For the reasons that follow, we affirm in all respects.

I.

This is the latest chapter in a dispute that began in 1985 when sev-
eral North Carolina prisoners filed a class action against the state
seeking relief from living conditions alleged to be unconstitutional at
49 medium and minimum security prisons. Altogether, the 49 prisons
comprise about half of the North Carolina prison system's adult male
capacity. These prisons are dormitory style where prisoners sleep on
bunks in large rooms.
_________________________________________________________________
1 This order has been published as Small v. Hunt, 858 F. Supp. 510
(E.D.N.C. 1994).

                     2
On December 28, 1988, appellants and the state entered into a
comprehensive settlement agreement that soon terminated the lawsuit.
The agreement contained specific provisions aimed at improving
prison conditions. One provision required the state to provide 50
square feet of living space per inmate in each dormitory by July 1,
1994. Fifty square feet of living space per inmate is referred to as
"standard operating capacity" (SOC). The agreement also contained
interim provisions that allowed the state to house prisoners at 140%
of SOC in medium security facilities and 125% of SOC in minimum
security facilities until July 1, 1994.2

The agreement contained a number of other provisions. For
instance, it required the state to replace all triple bunks with double
bunks and to implement direct supervision by correctional officers in
the dormitories. The provision for direct supervision required the
deployment of correctional officers to patrol the sleeping areas inside
each separately locked dormitory. The state also agreed to provide
access to dayrooms with a minimum of 25 square feet per prisoner.
Other provisions dealt with peer review of medical care, visitation
policies, work and study programs, fire safety, new dormitory design,
ventilation renovations, medical diets, plumbing repairs, clothing and
linen policies, and locker space.

The settlement agreement provided that it would become effective
upon the "approval and ratification" by the North Carolina General
Assembly and the approval of the district court. In approving the set-
tlement the General Assembly in March 1989 agreed that "funds nec-
essary to satisfy the terms and obligations of th[e] agreement will be
appropriated." 1989 N.C. Sess. Laws, ch. 8 § 1. By order of April 3,
_________________________________________________________________
2 The district court provided the following illustration of what these
percentages of SOC mean:

          [A] 50 inmate dorm providing 50 square feet for each inmate
          has 2500 square feet. Operating at 125% of capacity would mean
          that 62 inmates would have 40.33 square feet each. Operating at
          130% of capacity would mean that 65 inmates have 38.46 square
          feet each. And operating at 140% of capacity would mean that
          70 inmates would have 35.72 square feet each.

Id. at 523 n.9.

                    3
1989, the district court approved the settlement agreement, and it
assumed the force of a consent decree.

The state moved on four interrelated fronts to tackle the problem
of prison overcrowding and to comply with the consent decree. First,
the state enacted a prison cap that limited prison population to 18,000.
See N.C. Gen. Stat. § 148-4.1. Second, by 1994 the state had appro-
priated almost $500 million for new prison construction. Third, the
state implemented and expanded programs providing alternatives to
incarceration, thereby diverting thousands of offenders from prison.
Finally, the state enacted the Structured Sentencing Act and later
accelerated its implementation. See N.C. Gen. Stat. § 15A-1340.10 et
seq. The structured sentencing legislation reduces the length of incar-
ceration for less serious offenders and reserves the longest sentences
for the most dangerous offenders.

These considerable efforts by the state, however, were over-
whelmed by double-digit percentage increases in prison admissions
that began in 1988. When the state, through its settlement committee,3
negotiated the settlement, the committee relied on a projection by the
Division of Prisons that annual inmate admissions would increase
between 3 and 5%. The committee believed, based on these projec-
tions, that the state would have the financial resources necessary to
implement the settlement agreement. However, the actual rates of
admission far exceeded the projections. There were significant
increases of 11.6% in 1988, 17.6% in 1989, 8.1% in 1990, 16.1% in
1991, and 8.1% in 1992. Although the increases leveled off in 1992
and 1993, total prison admissions had increased from a level of
17,000 admissions per year in 1988 to almost 31,000 per year by
1992.

The state's efforts to comply with the 1989 consent decree and to
respond to its prison crisis have come at great expense to North Caro-
lina taxpayers. By 1994 almost half a billion dollars had been spent
or committed for prison construction projects. General operating
expenses for the prison system more than doubled between 1988 and
_________________________________________________________________
3 The state was represented in the negotiations by a settlement commit-
tee composed of representatives of the Governor, the Lieutenant Gover-
nor, the General Assembly, and the Department of Correction.

                    4
1994 to $560 million per year. Many of these increased expenses are
directly attributable to the unexpected rise in prison admissions. For
example, the state's settlement committee anticipated annual operat-
ing costs of approximately $68 million for newly constructed facili-
ties, based on the projected need for about 5,000 new beds by 1996.
Yet, because of the unexpected explosion in prison admissions, by
1994 the state had appropriated funds to build facilities for 18,000
new beds, about 13,000 more than initially planned. As a result, the
total operating costs for completed and funded construction is esti-
mated at approximately $169 million per year. Thus, the difference
between current operating cost projections and the projections that
guided the settlement committee's decisions represents a yearly
increase in operating costs of almost $101 million. These are costs
that will continue each year over the lifetime of the facilities.

At the time (October 13, 1993) the state petitioned to modify the
consent decree, it had complied with virtually every provision except
the requirement of 50 square feet of living space per inmate.4 The 50
square feet provision was the subject of the state's October 1993 peti-
tion. Specifically, the state sought a modification of the consent
decree permitting it to (1) house inmates in the"new" dormitories at
130% of SOC, (2) house minimum and medium custody inmates in
the "old" dormitories at 140% of SOC, and (3) make conforming
changes to other provisions of the agreement consistent with these
capacity changes.5 The state's petition alleged a "drastic, unantici-
pated increase in prison admissions rates" that"ha[d] made perfor-
mance of the Agreement's terms related to dormitory living space
inequitable." The petition said that unless the court granted modifica-
tion, "the public interest w[ould] be harmed."

The district court held a four-day evidentiary hearing. Despite the
unanticipated explosion in prison admissions, evidence offered at the
_________________________________________________________________
4 The state had also not yet completed construction of dayroom space
in minimum security facilities. However, that task was completed by July
1, 1994.
5 Obviously, the new dormitories were constructed more recently.
According to the state, however, "new" and"old" also relates to the size
of the dormitories. Dormitories of 50 and 102 inmate capacity are "new"
and all others are "old."

                    5
hearing established that the state has been operating a secure and
humane prison system, substantially above minimum constitutional
requirements. The state presented testimony and affidavits from its
prison administrators, superintendents, and two experts concerning
the quality of living conditions in the 49 prisons at issue. The experts
noted that serious assaults by inmates on inmates had greatly dimin-
ished. They saw significantly less tension between inmates and offi-
cers. They found that the addition of dayrooms had changed the
dormitories for the better. One expert said that the prison units operat-
ing at the interim capacity levels provided a "better quality of life and
safer place for inmates and staff to live and work than most prisons
throughout the United States." Another expert said that these units
have "one of the lowest assault or violence rates of any prisons I have
inspected." In sum, considerable evidence showed that the state could
operate the dormitories at capacity levels above 100% of SOC and
still provide for the basic needs and safety of the prisoners without
risking safety for the staff.

Within a week of the hearing, the district judge visited two of the
prison units without the parties or their counsel in attendance. There-
after, by order dated June 28, 1994, the district court granted the
state's petition in part and denied it in part. Specifically, the court per-
mitted the state to house inmates in the new dormitories at 125% of
SOC but denied the state's request to continue housing inmates in the
old dormitories at 140% of SOC.

The district court found that the settlement committee had not fore-
seen the extent of prison population increases and that the state's
prison system "is still struggling to manage the vast numbers of
inmates," despite recent declines in admission rates. Small, 858
F. Supp. at 518. The court concluded that the public interest was best
served by allowing the new dormitories to continue to operate at
125% of SOC and granted modification of the decree to that extent.
The court refused to allow operation of the new dormitories at 130%
of SOC (as requested by the state) because the court understood that
the state had never before operated them at that level. The court
denied any modification for the old dormitories because operation in
excess of 100% of SOC required a center row of bunks, which the
court believed posed risks for inmates. However, the court noted that
"[t]he record is not clear whether there are other older units of differ-

                     6
ent dimensions or of different bunk arrangement that would exceed
100% of SOC and still meet the Rufo [v. Inmates of Suffolk County
Jail, 502 U.S. 367 (1992),] standard." Id. at 524.

On July 13, 1994, the state moved pursuant to Fed. R. Civ. P. 59(e)
and 60(b) to alter or amend the June 28, 1994, modification order.
First, with respect to the new dormitories, the state argued that the
court had misunderstood the evidence and thus had erroneously con-
cluded that the state had no experience operating the new dormitories
at more than 125% of SOC. The state's evidence in fact demonstrated
that the new medium security dormitories had been operated at popu-
lation levels of between 130% and 140% of SOC since the consent
decree had been entered. Second, with respect to the old dormitories,
the state proposed a bunk configuration eliminating the middle row
of bunks that had concerned the court. Thereafter, in an order dated
March 27, 1995, the district court agreed that the evidence did show
that the state had been operating the new dormitories at more than
125% of SOC. It also found the alternative bunk configuration accept-
able. The court therefore granted the state's motion to alter or amend
the June 28, 1994, order by allowing the state (1) to house inmates in
the new dormitories at 130% of SOC and (2) to house inmates in the
old dormitories "at varying capacities greater than 100% of capacity,
but not greater than 125% of capacity, so long as the unit does not
have a center row of bunks and there is at least 32 inches of space
between bunks."

The modifications to the consent decree have been appealed on
both substantive and procedural grounds.

II.

We turn to whether the modification orders were proper on the
merits. Preliminarily, we must set out the standards governing the
modification of consent decrees entered in institutional reform litiga-
tion.

On April 26, 1996, amendments to 18 U.S.C. § 3626, known as the
Prison Litigation Reform Act (the "new Act"), were signed into law
by the President. The new Act is aimed in part at making it easier for
those running state prisons to seek termination or modification of fed-

                    7
eral court orders relating to prison conditions. The new Act provides
that it "shall apply with respect to all prospective relief whether such
relief was originally granted or approved before, on, or after the date
of the enactment of this title [April 24, 1996]." Pub. L. No. 104-134,
§ 101, 110 Stat. ___ (1996). In this case the district court proceedings
that led to the modification orders and the oral argument on appeal
were all completed prior to April 24, 1996. The state has not sought
to invoke the new Act, either by asking us to apply it in the first
instance or by asking for a remand and reconsideration by the district
court. Because the state has not mentioned the new Act and because
we conclude below that the district court was correct in granting the
state relief under pre-April 24, 1996, standards, we do not believe it
is necessary for us to consider the provisions of the new Act. We,
therefore, outline the standards without consideration of the new Act.

Under Fed. R. Civ. P. 60(b)(5) a court may modify a consent
decree on "such terms as are just" if "it is no longer equitable that the
judgment [ ] have prospective application." When applying Rule
60(b)(5) to consent decrees in prison reform litigation, district courts
should "exercise flexibility in considering [modification] requests."
Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 383 (1992).
"`[T]he unique nature and demands of institutional reform litigation
necessitate a more flexible approach to modification' than may be
appropriate with respect to consent decrees between private parties."
Plyler v. Evatt, 924 F.2d 1321, 1324 (4th Cir. 1991) (Plyler II) (quot-
ing Plyler v. Evatt, 846 F.2d 208, 212 (4th Cir.) (Plyler I), cert.
denied, 488 U.S. 897 (1988). "The `uniqueness' of [such] litigation
lies in the fact that it is necessarily aimed at achieving `broad public
policy objectives in a complex, ongoing fact situation,' with the con-
sequence that consent decrees settling such litigation must be viewed
as embodying `not so much peremptory commands to be obeyed [but]
as . . . future-oriented plans designed to achieve[those] objectives.'"
Id. (quoting Plyler I, 846 F.2d at 212). In all events, however, a
movant is not entitled to relief simply because"it is no longer conve-
nient to live with the terms of a consent decree." Rufo, 502 U.S. at
383.

In Rufo the Supreme Court articulated a framework for examining
a party's request to modify an institutional reform consent decree. A
party seeking modification has the burden of first"showing [that] a

                     8
significant change either in factual conditions or in law" warrants
revision of the decree. Id. at 384.6 If the movant cites significantly
changed factual conditions, it must additionally show that the changed
conditions make compliance with the consent decree"more onerous,"
"unworkable," or "detrimental to the public interest." Id. Of course,
general equitable principles require that the movant's good faith be
taken into account. See Plyler II, 924 F.2d at 1324.7

If the movant succeeds in demonstrating that a significant change
in circumstance warrants modification of the decree, a court must
then determine whether "the proposed modification is suitably tai-
lored to the changed circumstance." Rufo, 502 U.S. at 391. As a court
makes this determination, "three matters should be clear." Id. First,
modification of a consent decree "must not create or perpetuate a con-
stitutional violation." Id. Second, a modification "should not strive to
rewrite a consent decree so that it conforms to the constitutional
floor." Id. Rather, a court should do no more than necessary to resolve
the problem created by the changed circumstance. Id. Third, within
the constraints just mentioned, principles of federalism require a dis-
trict court to defer to local government administrators "to resolve the
intricacies of implementing a decree modification." Id. at 392. This
means that while "[f]inancial constraints may not be used to justify
the creation or perpetuation of constitutional violations, [ ] they are a
legitimate concern of government defendants in institutional reform
litigation and therefore are appropriately considered in tailoring a
consent decree modification." Id. at 392-93.
_________________________________________________________________
6 The state does not rely on a change in law.
7 "Ordinarily [ ] modification should not be granted where a party relies
upon events that actually were anticipated at the time it entered into a
decree." Rufo, 502 U.S. at 385. Conversely, modification is not pre-
cluded if the movant did not actually foresee the changed conditions. See
id. Appellants do not appear to challenge the district court's finding in
this case that the state did not foresee the explosion in North Carolina's
prison population. In any event, the district court's finding is not clearly
erroneous. The district court relied upon the testimony of former Director
of Prisons Joseph Hamilton, who said that the settlement committee did
not anticipate the dramatic rise in inmate admissions. The court found
Hamilton's testimony "credible and worthy of belief," Small, 858
F. Supp. at 515, and we accept that assessment.

                    9
In light of these standards we now consider (1) whether the district
court correctly decided that there was a significant change in factual
conditions warranting modification of the consent decree and (2)
whether the modification allowed by the district court is suitably tai-
lored to the changed conditions. We review the district court's deci-
sion for abuse of discretion, and we accept the factual findings on
which the district court's decision is based unless they are clearly
erroneous. Plyler I, 846 F.2d at 212.

A.

Appellants do not contest the existence of a significant change in
factual circumstances. However, they argue that the state failed to
establish that the change in circumstances makes compliance with the
consent decree "substantially more onerous,""unworkable," or "detri-
mental to the public interest." See Rufo, 502 U.S. at 384. We disagree.

First, the district court found that compliance with the requirement
of 50 square feet of living space would be substantially more onerous
in light of the unanticipated explosion in inmate population. The set-
tlement committee had projected that prison admissions would
increase at a rate of 3 to 5% annually. In fact, admissions increased
at an average annual rate of 12.8% between 1988 and 1993. In raw
numbers, inmate admissions jumped from about 17,000 per year in
1988 to almost 31,000 per year by 1993. Thus, by 1993 the prison
system was getting almost 31,000 new inmates each year and putting
them in facilities with an SOC of just under 20,000 beds. Moreover,
the general operating costs for the prison system had doubled since
1988. The operating costs attributable to all new beds added to the
system exceeded the settlement committee's projections by $101 mil-
lion annually. Evidence such as this led the district court to find that
even with the recent decline in admission rates,"the [prison] system
presently is still struggling to manage the vast numbers of inmates
that are admitted each year." Small, 858 F. Supp. at 518.

Appellants argue that compliance with the original decree is not
substantially more onerous since the state has almost fully complied
with the 50 square feet requirement despite the changed circum-
stances. But appellants overlook the fact that the state has expended
huge sums of money, far in excess of amounts anticipated, to reach

                    10
even partial compliance. We do not believe the state should be penal-
ized with the denial of relief simply because it has been reasonably
successful as a result of very diligent, good faith efforts to comply
fully with the consent decree.

Second, the district court determined that enforcement of the 50
square feet provision would be detrimental to the public interest. The
court emphasized that the public has an important interest in having
its institutions run in a fiscally responsible manner. The court also
recognized that even if the state has sufficient funds to build thou-
sands of new prison beds, "the public is entitled to have the public
funds directed to the most important state projects and to reap the ful-
lest benefit from the dollars spent." Id. at 523. Appellants point out
that the district court rejected the state's contention that compliance
with the decree would endanger public safety because early release of
prisoners would increase the commission of crimes. The court was
unpersuaded because the state "could not point to any solid statistics
in support of that view." Id. at 518. But the court's rejection of this
contention does not help appellants. As the district court correctly
noted, the public has interests other than safety. It also has an interest
in how its tax dollars are spent.

Finally, in an apparent effort to show lack of good faith by the
state, appellants argue that the state's increased expenditures for
prison operations simply represent policy choices by the legislature to
use incarceration as a sanction. These increased expenditures, appel-
lants say, were not really made to comply with the consent decree.
We have said that "enactment of stricter criminal laws should not be
considered bad faith." Plyler I, 846 F.2d at 213. Thus, we do not see
increased reliance on incarceration to punish convicts as a policy
choice designed to thwart compliance with the decree. Here, the dis-
trict court found that the state had acted in good faith to comply with
the original consent decree, and that finding is amply supported by the
evidence.

The district court was correct in determining that the significant
change in factual circumstances warranted modification of the origi-
nal consent decree.

                     11
B.

We now turn to whether the modification is suitably tailored.
Appellants argue that even if some modification is appropriate, a per-
manent modification is not justified because the facts show that the
problem (the unanticipated increase in prison population) is only tem-
porary. Appellants point to evidence showing that (1) the increase in
admission rates has abated, (2) certain measures, such as the Struc-
tured Sentencing Act, should result in the stabilization and reduction
of the prison population, (3) North Carolina will soon divert most
misdemeanants away from the state prison system, (4) the Department
of Correction expects admissions to decrease substantially, (5) several
thousand new prison beds are funded and under construction and will
soon be available, and (6) available beds (with 50 square feet per
inmate) are projected to exceed the prison population in the near
future.

We agree that a district court should only consider granting perma-
nent relief if temporary relief will not resolve the problems created by
the changed circumstances. "[T]he focus should be on whether the
proposed modification is tailored to resolve the problems created by
the change in circumstances. A court should do no more, for a consent
decree is a final judgment that may be reopened only to the extent that
equity requires." Rufo, 502 U.S. at 391. If temporary relief will
resolve the problem, permanent relief is obviously not a "suitably tai-
lored" solution. See id.

We believe, however, that permanent relief is appropriate in this
case because temporary relief would not resolve the problem of the
enormous expense required to incarcerate the much larger population.
The increased costs associated with incarcerating the unforeseeably
large prison population are permanent, not temporary. Annual prison
operating costs are $101 million in excess of what the state predicted
when it entered the settlement agreement. Even if prisoner admissions
stabilized, and even if the state had the facilities to keep the expanded
population imprisoned at an allocation of 50 square feet per inmate,
the state still did not anticipate the added financial burden of operat-
ing a prison system with twice the number of inmates expected. We
therefore conclude that the district court did not abuse its discretion
in granting permanent relief from the 50 square feet requirement.

                     12
All in all, we conclude that the modifications (including those in
the amending order of March 27, 1995) allowed by the district court
are suitably tailored to the changed circumstances confronting the
state.

III.

We next consider appellants' procedural objections.

A.

The first procedural issues concern the state's July 13, 1994,
motion, pursuant to Fed. R. Civ. P. 59(e) and 60(b), to alter or amend
the court's June 28, 1994, order. We will treat the state's motion as
a Rule 59(e) motion since it was "served not later than 10 days after
entry of the judgment." See Fed. R. Civ. P. 59(e); Campbell v.
Bartlett, 975 F.2d 1569, 1580 n.15 (10th Cir. 1992) ("Motions served
within 10 days of judgment `ordinarily will fall under Rule 59(e),'
while motions served later fall under Rule 60(b).") (quoting Van
Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991), cert.
denied, 506 U.S. 828 (1992)).

1.

Appellants argue that Rule 59(e) provided no basis for the district
court to grant the state's motion to amend the June 1994 order insofar
as it related to authorized population levels in the new dormitories.
We disagree. A court may grant relief under Rule 59(e) to "correct
manifest errors of . . . fact upon which the judgment is based." 11
Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d
§ 2810.1, at 125 (1995). In its June 1994 order the district court said
that it would not grant relief for population levels beyond 125% of
SOC in the new dormitories because it believed that the state had
never operated them with inmate numbers in excess of 125% of SOC.
Upon reviewing the state's motion to alter or amend the June 1994
order, the district court realized that it had erroneously overlooked
evidence that the state had indeed operated new dormitories at levels
between 130 and 140% of SOC. Having discovered its mistake about
the facts that led to its judgment on this issue, the district court was

                    13
authorized to make a correction. See 11 id. The court therefore prop-
erly amended its modification order to allow the state to house
inmates in the new dormitories at 130% of SOC.

2.

We also reject appellants' argument that the district court abused
its discretion in considering (on the state's motion to amend the modi-
fication order) new evidence on alternative bunk configurations in the
old dormitories. Rule 59(e) relief may also be appropriate "to account
for new evidence not available at trial." Hutchinson v. Staton, 994
F.2d 1076, 1081 (4th Cir. 1993). In that circumstance a party must
produce a "legitimate justification for not presenting" the evidence
during the earlier proceeding. RGI, Inc. v. Unified Indus., Inc., 963
F.2d 658, 662 (4th Cir. 1992). We recognize that the bunk recon-
figuration plan for old dormitories was not newly discovered evidence
in the ordinary sense. However, it was newly requested evidence. In
its June 28, 1994, order the court essentially invited the state to sub-
mit a proposed bunk configuration that would be suitably tailored
under Rufo. The state had a "legitimate justification for not present-
ing" the reconfiguration plan earlier because until the court expressed
its concern about a center row of bunks, the state had no reason to
present an alternative proposal for the court's consideration. See RGI,
Inc., 963 F.2d at 662. In its management of the case, the court could
have delayed a final decision on the modification until it advised the
parties of its (previously unexpressed) concern about the center bunks
and gave them a chance to respond. The same result was achieved by
the earlier entry of the modification order, which then prompted the
state's motion to alter or amend. In this particular circumstance, we
cannot say the district court abused its discretion in granting an
amendment under Rule 59(e) to allow varying capacities of up to
125% of SOC in the old dormitories.

3.

There is no merit to appellants' contention that the state was
required to run through the entire Rufo test anew on its motion to alter
or amend the judgment. The district court had already analyzed
Rufo's first step and determined that the state was entitled to relief
from the 50 square feet provision at all dormitories, both old and new.

                    14
But the court denied relief with respect to the old dormitories because
the proposed remedy was not suitably tailored. The motion to alter or
amend was limited to the issue of whether a suitably tailored solution
could be crafted (Rufo's second step). Thus, another complete show-
ing of entitlement to relief under Rufo's first step would have been
superfluous.8

B.

Finally, appellants argue that the district court committed prejudi-
cial error by conducting a view of two prison facilities in the absence
of counsel after the close of the evidence. The district court correctly
acknowledged that the view was error, see Lillie v. United States, 953
F.2d 1188, 1191 (10th Cir. 1992), so we need only determine whether
the error was harmless. A district court's use of evidentiary findings
from an improper view is reviewed under the standard governing the
erroneous admission of evidence. See id. at 1192. A new trial is war-
ranted unless the other competent evidence is "sufficiently strong" to
permit the conclusion that the improper evidence had no effect on the
decision. Id. Applying this standard, we conclude that the view was
harmless.

The first evidentiary hearing on the state's motion for modification
ended on May 13, 1994. Six days later, on May 19, 1994, the district
judge visited two state prisons "to get a better concept of just what
the contentions were." Counsel were given notice of the visit an hour
in advance, but they were not invited along. Appellants did not raise
any objection to the visit until after the initial modification order was
entered on June 28, 1994. Then, on July 13, 1994, appellants made a
motion asking the district court to amend its order to eliminate any
reliance on the court's visit or, in the alternative, to grant a partial
new trial to permit "a properly conducted view" or the "taking of
additional evidence with respect to the view." The district court heard
_________________________________________________________________
8 We also reject appellants' argument that the March 27, 1995, order
(which amended the June 28, 1994, order) rewrites the settlement agree-
ment to allow conditions in the new dormitories to conform to the consti-
tutional floor in violation of Rufo. Even under the terms of the amended
modification order, the state is required to operate the new dormitories
in a manner that exceeds minimal constitutional requirements.

                    15
extensive argument on appellants' motion. The court then carefully
reviewed its June 28, 1994, order "to determine what part of its find-
ings or relief might have been based, in any way, on its view."

The district court determined that only two categories of findings
were influenced by its visit. The first category was a single finding
that the two prisons were "spotlessly clean and in good order." This
finding is harmless because it was immaterial to what the court had
to decide under Rufo. The second category of visit-related findings
dealt with space. But the district court's determination that the state
had established changed circumstances under Rufo was based almost
entirely on findings concerning increases in prison admissions, and
the visit had no effect on these findings. The visit did have some rele-
vance to the Rufo requirement of "suitably tailored" relief. However,
the court's original decision to allow the state to operate the new dor-
mitories at 125% of SOC, despite the state's request to operate them
at 130%, was supported by sufficiently strong evidence introduced at
the four-day hearing. Thus, the visit had no effect on that decision. In
the original order the district court denied the state any relief for the
old dormitories, so the visit caused no prejudice to appellants on that
part of the order. Accordingly, the error in making the prison visit was
harmless.9

IV.

The orders of the district court are affirmed.

AFFIRMED
_________________________________________________________________
9 We pause to note that the record reveals that the district judge, who
has presided over this case since 1985, has devoted much time and pains-
taking attention to it. We are satisfied that, the visit notwithstanding, the
judge has been open and fair in his conduct of the case and that his deci-
sions have been the product of careful deliberation.

                     16